DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is less than 50 words in length, it simply repeats information given in the title, and includes the phrase “The present disclosure relates to” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.


Claim Objections
Claim 20 is objected to because of the following informalities: the word “is” in line 2 should be deleted for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "such as" and the term “including” and the parentheses render the claim indefinite because it is unclear whether the limitations 
Regarding claim 18, the parentheses render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the citrate buffer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - Improper Markush Grouping
Claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives.
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush grouping of a salt, EDTA, sorbitol, a sugar (including a reduced sugar, such as sorbitol) or a flavoring agent is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: although sorbitol is a reduced sugar, the group members share no single structural similarity (e.g., a salt shares no structure with EDTA, sorbitol, or sugar, and flavoring agent has no specific structure), and the group members share no single common use (e.g., salt, EDTA, sugar, and flavoring agent have different uses).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Onofrio et al. (US 2010/0163032 A1; published 01 July 2010).
	D’Onofrio et al. discloses methods of treating disorders treatable with metoclopramide comprising administering nasal solutions to patients (abstract) wherein a spray contains about 15 mg of metoclopramide and wherein the composition can be administered as two sprays (paragraph [0025]) wherein such pharmaceutical composition further comprises a citrate buffer and benzalkonium chloride (claim 1, 31) wherein the disorder that is treatable with metoclopramide is gastroparesis, emesis, delayed emesis, or nausea (claims 17, 33) wherein the composition has a starting pH of at least about 4.6 (claim 12) wherein the composition has a starting pH of at least about 5 (claim 4) wherein the composition is substantially free of any additional antioxidant (claim 5) wherein the composition further comprises a salt, EDTA, sorbitol, a sugar (including a reduced sugar such as sorbitol), and/or a flavoring agent (claim 6) wherein the composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v) (claim 8) wherein the composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg (claim 9) wherein the composition is stable and substantially clear and has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar (claim 1) 
	Although D’Onofrio et al. discloses an example composition containing “about 15 mg” of metoclopramide, rather than exactly 15 mg, such narrow disclosed range constitutes sufficient specificity with respect to 15 mg to constitute anticipation per MPEP 2131.03.
Regarding the recitation of AUC properties in instant claims 1-2 and 4 and the stability properties in instant claim 17, they are presumed inherent in the method of D’Onofrio et al. as discussed above given that the composition and method step therein are otherwise identical as in instant claims 1-2, 4, and 17, which includes the specific amount and route of administration of metoclopramide, and which therefore would be expected to result in the same AUC and stability properties, per MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Onofrio et al.
D’Onofrio et al. discloses methods of treating disorders treatable with metoclopramide comprising administering nasal solutions to patients (abstract) wherein a spray contains about 15 mg of metoclopramide and wherein the composition can be administered as two sprays (paragraph [0025]) wherein such pharmaceutical composition further comprises a citrate buffer and benzalkonium chloride (claim 1, 31) wherein the disorder that is treatable with metoclopramide is gastroparesis, emesis, delayed emesis, or nausea (claims 17, 33) wherein the composition has a starting pH of at least about 4.6 (claim 12) wherein the composition has a starting pH of at least about 5 (claim 4) wherein the composition is substantially free of any additional antioxidant (claim 5) wherein the composition further comprises a salt, EDTA, sorbitol, a sugar (including a reduced sugar such as sorbitol), and/or a flavoring agent (claim 6) wherein the composition has a concentration of benzalkonium chloride from about 0.005% (w/v) 
	Although D’Onofrio et al. discloses an example composition containing “about 15 mg” of metoclopramide, rather than exactly 15 mg, such narrow disclosed range constitutes sufficient specificity with respect to 15 mg to constitute anticipation per MPEP 2131.03.
Regarding the recitation of AUC properties in instant claims 1-2 and 4 and the stability properties in instant claim 17, they are presumed inherent in the method of D’Onofrio et al. as discussed above given that the composition and method step therein are otherwise identical as in instant claims 1-2, 4, and 17, which includes the specific amount and route of administration of metoclopramide, and which therefore would be expected to result in the same AUC and stability properties, per MPEP 2112.
As noted above, claims 1-7 and 11-20 are anticipated by D’Onofrio et al.  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of D’Onofrio et al. as discussed above and to treat disorders treatable with facie case of obviousness exists where prior art and claimed ranges/amounts overlap per MPEP 2144.05(I).
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the further suggestions of D’Onofrio et al. as discussed above and to administer the composition as two sprays, to include citrate buffer and benzalkonium chloride in the pharmaceutical composition, to treat gastroparesis, emesis, delayed emesis, or nausea, to use a composition having a starting pH of at least about 4.6, to use a composition having a starting pH of at least about 5, to use a composition substantially free of any additional antioxidant, to use a composition further comprising a salt, EDTA, sorbitol, a sugar (including a reduced sugar such as sorbitol), and/or a flavoring agent, to use a composition having a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), to use a composition having an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, to use a composition that is stable and substantially clear and has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, to use a composition that remains stable on storage at a temperature of about 25°C to about 40°C for at least about 8 weeks, to use a composition that includes buffer selected from citric acid/phosphate, acetate, barbital, borate, Britton-Robinson, cacodylate, citrate, collidine, formate, maleate, McIlvaine, phosphate, Prideaux-Ward, succinate, citrate-phosphate-borate 
	Regarding claims 8-10, as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the further suggestions of D’Onofrio et al. as discussed above and to treat diabetic gastroparesis, and to treat symptoms of diabetic gastroparesis including nausea, vomiting, early satiety, and bloating, with a reasonable expectation of success.
	Further regarding claim 17, as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the further suggestions of D’Onofrio et al. as discussed above and to use a composition that is stable and substantially clear, and to use a composition that remains stable on storage at a temperature of about 25°C to about 40°C for at least about 8 weeks, and to use a composition where substantially clear or stable means clear to pale yellow when compared to a standard prepared according to standard “E” set forth at 32 USP <631>, with a reasonable expectation of success.  Such temperature range of about 25-40°C overlaps the claimed range of about 40°C, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,020,361.
Although the claims at issue are not identical, they are not patentably distinct from each other because the AUC properties recited in the instant claims are presumed inherent in the method of the ‘361 claims given that the composition and method steps are otherwise the same as in the instant claims.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/366,839 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the AUC properties recited in the instant claims are presumed inherent in the method of the ‘839 claims given that the composition and method steps are otherwise the same as in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 17, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-39 of copending Application No. 17/381,464 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the AUC and stability properties recited in the instant claims are presumed inherent in the method of the ‘464 claims given that the composition and method steps are otherwise the substantially identical to in the instant claims, and moreover the composition claims of the ‘464 claims recite the use of the composition for treating diabetic gastroparesis by administration to humans, and the pH ranges overlap, and the four administrations of the ‘464 claims encompasses two claimed sprays.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617